IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-41082
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MANUEL MAYA-CORTEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-155-ALL
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Manuel Maya-Cortez (“Maya”) appeals his guilty-plea

conviction of being found in the United States after deportation,

a violation of 8 U.S.C. § 1326.    He argues that his indictment is
deficient because it does not allege general intent.     Maya

concedes that his contention is foreclosed by United States v.

Guzman-Ocampo, 236 F.3d 233 (5th Cir. 2000), cert. denied, 533

U.S. 953 (2001).     See also United States v. Berrios-Centeno, 250

F.3d 294, 297 (5th Cir.), cert. denied, 122 S. Ct. 288 (2001).

Maya raises the issue only to preserve it for review by the

Supreme Court.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 01-41082
                          -2-

The judgment of the district court is AFFIRMED.